Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-12, 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior arts of record do not disclose “a method, comprising: generating, by a processor of an apparatus, a re-transmission polar code block (CB) in a polar incremental redundancy hybrid automatic repeat request (IR-HARQ) procedure; and transmitting, by the processor, the re-transmission polar CB as a re-transmission of an initial transmission of an initial polar code carrying a plurality of information bits, wherein the generating of the re-transmission polar CB comprises selecting, by a re-transmission (ReTX) information bit selection circuit of the processor, one or more re- transmission information bits from the plurality of information bits, wherein the selecting of the one or more re-transmission information bits from the plurality of information bits comprises determining a number of bits to be selected, wherein, in determining the number of bits to be selected, the ReTx information bit selection circuit performs operations comprising: determining a first set of K most reliable input bit indices based on a size-N polar input sequence from a polar input sequence circuit of the processor; determining a second set of the K most reliable input bit indices based on a size-2N polar input sequence from the polar input sequence circuit; and identifying a number (K1) of bit indices based on the first set and the second set, wherein N denotes a size of a polar code used in generating the re-transmission polar CB, and wherein K denotes a size of the plurality of information bits” as recited in claim 1 and in similar claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111